Citation Nr: 1011179	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for status post 
fracture of the left medial and lateral malleoli, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the left great toe, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from February 24, 1984 to 
June 4, 1984 and from March 1992 to September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted a 10 percent evaluation 
for degenerative arthritis of the left great toe, effective 
August 23, 2004, and continued the 10 percent evaluation 
assigned for status post fracture of the left medial and 
lateral malleoli.  

The Board notes that notice of the January 2005 rating 
decision was sent to the Veteran in a January 18, 2005 
letter.  He submitted a timely notice of disagreement (NOD) 
that was received at the RO on July 27, 2005 and the RO 
issued a statement of the case (SOC) on January 25, 2006.  
The Veteran's VA Form 9 was not received at the RO until 
March 30, 2006 and, therefore, was not timely.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(b).  Inasmuch as the 
RO took actions to indicate to the Veteran that the issues 
were on appeal, however, and took no steps to close the 
appeal, the requirement that there be a timely substantive 
appeal is deemed waived.  Percy v. Shinseki, No. 05-2961 
(U.S. Vet. App. Apr. 17, 2009).  As such, the Board will 
proceed accordingly.


FINDINGS OF FACT

1.  The Veteran's left ankle only exhibited moderate 
limitation of motion prior to July 21, 2007, but exhibited 
marked limitation of motion as of this date.  

2.  The Veteran's service-connected degenerative arthritis of 
the left great toe is manifested by pain.  






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected status post fracture of the left medial and 
lateral malleoli have not been met prior to July 21, 2007.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5271 
(2009).

2.  The criteria for a rating of 20 percent, and no higher, 
for service-connected status post fracture of the left medial 
and lateral malleoli have been met as of July 21, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5271 
(2009).

3.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative arthritis of the left great 
toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DC 5010-5282 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

Service connection was originally established for status post 
fracture of the left medial and lateral malleoli with a 10 
percent evaluation pursuant to 38 C.F.R. § 4.71a, DC 5271, 
effective September 10, 1996.  Service connection was 
established for degenerative arthritis of the left great toe 
with a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.71a, DC 5010-5282, also effective September 10, 1996.  
See September 1997 rating decision.  The rating for the 
Veteran's left great toe disability was subsequently 
increased to 10 percent, effective August 23, 2004.  See 
January 2005 rating decision.  

The Veteran contends that he is entitled to increased ratings 
because his left toe and ankle have not gotten better.  He 
reported that his job lifting medical equipment and walking 
and standing a lot have resulted in daily joint pain.  See 
March 2006 VA Form 9; see also February 2010 appellate brief 
presentation.  

DC 5010 provides that arthritis due to trauma is to be rated 
as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  





Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

DC 5282 provides the rating criteria for hammer toe.  A 
noncompensable evaluation is assigned for a single hammer toe 
and a 10 percent rating is assigned for hammer toe of all 
toes, unilateral without claw foot.  

DC 5271 provides a 10 percent evaluation for moderate 
limitation of motion of the ankle and a 20 percent evaluation 
for marked limitation of motion of the ankle.  Normal range 
of motion of the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2009).

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2009).

At this juncture, the Board notes that at the time he filed 
his claim for increased rating, the Veteran reported 
receiving treatment at the VA Medical Center (VAMC) in 
Memphis.  See August 2004 VA Form 119.  The RO obtained the 
Veteran's 
records from this facility on two occasions, namely August 
27, 2004 and January 19, 2006.  Review of the records 
obtained reveals that many of the Veteran's appointments were 
cancelled and that he failed to report to many others.  There 
are no records indicating treatment for either disability 
during the period in question.  As such, the only available 
and pertinent medical evidence of record in this claim 
consists of two VA compensation and pension (C&P) examination 
reports.  



The Veteran underwent a VA C&P spine examination in September 
2004, at which time he reported continuing pain and swelling 
of his left ankle.  He also indicated that if he had to stand 
on his ankle for several hours, or was required to do some 
heavy lifting or fairly strenuous manual labor, he would 
develop ankle pain and stiffness.  The Veteran indicated that 
the pain was not significant enough to prevent him from doing 
his job or participating in recreational sports such as 
softball and basketball.  He did report that he was prone to 
ankle sprains and would occasionally wear a lace-up brace 
when active.  The Veteran also reported left great toe pain, 
and indicated this happened occasionally if he performed 
strenuous activities such as basketball or softball.  He 
denied wearing any special work shoes or insoles.  

Physical examination of the Veteran's left ankle revealed no 
obvious swelling and a healed, one centimeter anterior medial 
and anterior lateral arthroscopic portal surgical incision.  
The examiner noted mild tenderness to palpation over the tip 
of the medial malleolus but no tenderness to palpation over 
the anterior ankle joint or the tip of the fibula.  The 
Veteran was able to actively dorsiflex his foot roughly 10 
degrees and was able to plantar flex his foot 45 degrees.  
Passive range of motion testing revealed the same degrees of 
motion on dorsiflexion and plantar flexion.  There was no 
anterior posterior instability, no talar tilt, and no 
tenderness to palpation over the anterior talofibular 
ligament.  Normal alignment at the hind foot with normal 
subtalar motion was also noted.  

Physical examination of the Veteran's left great toe revealed 
a five centimeter healed surgical incision over the dorsal 
medial aspect of the first metatarsophalangeal (MTP) joint.  
Active and passive motion of the first MTP joint revealed 
dorsiflexion to 50 degrees and plantar flexion to 10 degrees.  
The Veteran was able to extend his great toe interphalangeal 
(IP) joint to zero degrees and flex it to roughly 75 degrees.  
The examiner reported no tenderness over the scar and first 
MTP joint and no significant boney prominence over the medial 
aspect of the first MTP joint.  The Veteran was sensate to 
light touch, had normal proprioception, and had palpable 2+ 
dorsalis pedis posterior tibial pulse.  





X-ray of the Veteran's left ankle was reported as showing 
moderate degenerative changes on AP, oblique and lateral 
images with fairly large anterior osteophytes of the distal 
tibia and calcification of the deltoid ligament medially.  
The Veteran did have good tibiotalar alignment with reduced 
ankle joint.  X-ray of the left foot was reported as showing 
mild degenerative changes at the first MTP joint, post-
surgical changes with medial exostectomy, and a chevron 
bunionectomy with hardware in position.  It appeared to have 
good union at the osteotomy site and good alignment with no 
recurrence of the hallux valgus disorder.  Slight narrowing 
of the first MTP joint space was noted with dorsal 
osteophytes noting some degenerative changes.  See also 
imaging reports.  

The Veteran underwent a VA C&P joints examination in July 
2007, at which time he reported persistent left ankle pain, 
which he described as a level seven on a scale of ten with 
flare-up to a level nine after he had been lifting or walking 
a lot or with changes in weather.  He reported working in 
medical supply delivery and stated that his left ankle did 
affect his work.  The Veteran also indicated that he wore an 
ankle corset brace, which did help somewhat, but denied the 
use of any assistive device for ambulation.  He reported that 
he could walk approximately one mile and could stand for 
several hours.  The Veteran asserted that his left ankle did 
not really affect activities of daily living and that he took 
Flexeril for pain relief.  In regards to the left foot, the 
Veteran reported significant pain and stiffness in the great 
toe, which he described as a level seven with flares of pain 
up to a level ten when he has to stand a lot, go up or down 
stairs, or play basketball.  The Veteran asserted that his 
left great toe disability affected his medical supply 
delivery work and his activities of daily living, as he could 
not participate in basketball like he used to.  He again 
reported taking Flexeril for pain relief.

Physical examination revealed that the Veteran's gait was 
antalgic on the left.  His left ankle showed dorsiflexion to 
10 degrees and plantar flexion to 20 degrees.  There was 
tenderness to palpation along the lateral joint line.  His 
skin was normal in appearance and there was no edema.  The 
Veteran was noted to be neurovascularly intact with no varus 
or valgus deformity.  The examiner did note 



significant anterior ankle pain with dorsiflexion.  The 
examiner reported that active and passive range of motion was 
equal with no increased pain on repetitive motion.  The 
Veteran's left foot showed a well-healed incision over the 
great toe metatarsal phalangeal joint.  There was zero 
degrees of flexion and approximately ten degrees of 
dorsiflexion.  Active and passive range of motion was equal 
with no pain on repetitive motion.  Range of motion was also 
noted to be equal with repetitive motion of both the ankle 
and great toe.  The Veteran was otherwise neurovascularly 
intact and the remainder of his foot examination was 
unremarkable.  The examiner reported zero degrees to 50 
degrees of interphalangeal joint flexion at the IP joint of 
his great toe.  

The examiner reported that three view x-rays of the left 
ankle showed good maintenance of the joint spaces, but 
moderate to severe anterior osteophytes off of the distal 
tibia and the neck of the talus.  Three views of the left 
foot showed bunion correction with the distal metatarsal 
osteotomy in good alignment and hardware in good position.  
Moderate to severe degenerative joint disease of the great 
toe metatarsal phalangeal joint, normal alignment, and no 
hallux valgus deformity were noted.  

The Veteran was assessed with moderate posttraumatic left 
ankle arthritis and status post left great toe bunion 
correction with moderate arthritis of the MTP joint.  The 
examiner noted that there was pain on range of motion of the 
left ankle and left great toe.  It was conceivable that pain 
could further limit function as described, particularly after 
being on his feet all day and with stairs.  It was not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  

The evidence of record supports the assignment of a 20 
percent evaluation for the Veteran's service-connected status 
post fracture of the left medial and lateral malleoli under 
DC 5271 as of July 21, 2007, the date of his VA C&P joints 
examination.  At this time, the Veteran was only able to 
actively and passively achieve 20 degrees of plantar flexion, 
which represents 25 degrees less than normal as outlined at 
38 C.F.R. § 4.71a, Plate II .  The Board finds that this more 
nearly 




approximates the criteria for a 20 percent evaluation as it 
considers this marked limitation of motion of the ankle.  In 
addition, the Veteran reported pain and the need for an ankle 
brace at this time, and the VA examiner noted significant 
anterior ankle pain with dorsiflexion, which was 10 degrees 
below normal as outlined at 38 C.F.R. § 4.71a, Plate II.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent prior to July 21, 2007 for 
service-connected status post fracture of the left medial and 
lateral malleoli under DC 5271.  This is so because the 
Veteran did not exhibit marked limitation of motion of his 
left ankle prior to this date.  Rather, at the time of the 
September 2004 VA examination, he was able to actively and 
passively dorsiflex his left ankle to 10 degrees and plantar 
flex to 45 degrees, which represent half of normal and 
normal, respectively, as outlined at 38 C.F.R. § 4.71a, Plate 
II.  Moreover, although the VA examiner noted mild tenderness 
to palpation over the tip of the medial malleolus, there was 
no obvious swelling, no tenderness to palpation over the 
anterior ankle joint or the tip of the fibula, no anterior 
posterior instability, no talar tilt, and no tenderness to 
palpation over the anterior talofibular ligament noted.  The 
VA examiner also noted normal alignment at the hind foot with 
normal subtalar motion.  Based on the foregoing, a rating in 
excess of 10 percent prior to July 21, 2007 is not warranted.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca, 8 Vet. App. at 
204-06.  

The evidence of record also does not support the assignment 
of a rating in excess of 20 percent as of July 21, 2007.  As 
an initial matter, the Board notes that this is the maximum 
rating under DC 5271.  As such, the assignment of a rating in 
excess of 20 percent is impossible under these diagnostic 
criteria.  Further, because the Veteran is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider 38 C.F.R. § 4.40 and 4.45.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether a rating in excess of 20 
percent is warranted under other diagnostic criteria 
pertaining to the ankle.  In that regard, only one 



diagnostic code, namely DC 5270, provides ratings in excess 
of 20 percent.  More specifically, DC 5270 provides a 30 
percent rating for ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees, and a 40 percent rating for 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  As there is no 
evidence that the Veteran's left ankle is ankylosed, 
application of these diagnostic criteria is not warranted.  
See VA C&P examination reports dated September 2004 and July 
2007.  

The Board has considered whether the Veteran is entitled to a 
rating in excess of 10 percent for his service-connected 
degenerative arthritis of the left great toe during the 
entire period in question.  In January 2005, the RO assigned 
a 10 percent rating for this disability under DC 5010 based 
upon evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
As only the left great toe is involved, there is no x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups; therefore, a 20 percent rating is 
not appropriate.  See 38 C.F.R. §§ 4.45, 4.71a, DC 5003.

The Board has also considered whether a higher or separate 
rating is warranted under DC 5282.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that the critical 
element in the assignment of separate ratings under 
diagnostic codes is that none of the symptomatology is 
duplicative or overlapping).  However, a 0 percent rating is 
warranted under this code as only a single toe is involved.

Ratings in excess of 10 percent are provided by other rating 
criteria related to the foot, more specifically, DCs 5276, 
5278, 5283 and 5284.  The Board has considered whether the 
Veteran is entitled to a rating in excess of 10 percent under 
these diagnostic criteria, but finds that the first three are 
not applicable in the instant case in the absence of acquired 
flatfoot (DC 5276), acquired claw foot (pes cavus) (DC 5278), 
or malunion or nonunion of the tarsal or metatarsal bones (DC 
5283).  See VA C&P examination reports dated September 2004 
and July 2007; imaging reports.  With respect to DC 5283, 
there was no evidence of malunion or nonunion of the bones.  
X-rays in July 2007 showed bunion correction with the distal 
metatarsal osteotomy in good alignment and hardware in good 
position.

DC 5284 is also not for application as only the Veteran's 
great toe, as opposed to his entire foot, is involved.  
Regardless, the Veteran's left toe disability has never been 
shown to be moderately severe or severe.  Rather, at the time 
of the September 2004 VA examination, active and passive 
motion of the first MTP joint revealed dorsiflexion to 50 
degrees and plantar flexion to 10 degrees and the Veteran was 
able to extend his great toe IP joint to zero degrees and 
flex it to roughly 75 degrees.  And during the July 2007 VA 
examination, the examiner reported zero degrees to 50 degrees 
of flexion at the IP joint of the Veteran's great toe.  

The Board has also considered whether separate ratings are 
warranted for the scars associated with the Veteran's 
service-connected left ankle and left great toe disabilities.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, 
the September 2004 VA examiner reported a healed, one 
centimeter anterior medial and anterior lateral arthroscopic 
portal surgical incision on the Veteran's left ankle and a 
five centimeter healed surgical incision over the dorsal 
medial aspect of the first MTP joint of the Veteran's left 
great toe.  The July 2007 VA examiner described a well-healed 
incision over the great toe metatarsal phalangeal joint of 
the Veteran's left foot.  

These findings do not support the assignment of a separate 
rating for either of the Veteran's scar as they are not deep 
causing limited motion in an area that exceeds six square 
inches (39 square centimeters); are not deep and nonlinear in 
an area of at least six square inches (39 square centimeters) 
but less than 12 square inches (77 square centimeters); are 
not superficial without causing limited motion or superficial 
and nonlinear in an area of 144 square inches (929 square 
centimeters) or greater; are not superficial and unstable or 
painful on examination; and they do not limit the Veteran's 
left ankle and/or left toe function.  See 38 C.F.R. § 4.119, 
DCs 7801-7805 (2008); 73 F.R. 54708 (Sep. 23, 2008).





II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's disabilities, to 
include pain, are contemplated by the rating criteria (i.e., 
38 C.F.R. §4.71a, DCs 5010, 5271 and 5282), which reasonably 
describe the Veteran's disabilities.  Therefore, referral for 
consideration of an extraschedular rating is not warranted 
for his claims.  





III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Notice should 
be provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Prior to the issuance of the January 2005 rating decision 
that is the subject of this appeal, the Veteran was informed 
of the evidence necessary to substantiate a claim for an 
increased rating and was advised of his and VA's respective 
duties in obtaining evidence.  See August 2004 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder, and he was afforded 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  




For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A rating in excess of 10 percent for service-connected status 
post fracture of the left medial and lateral malleoli is 
denied prior to July 21, 2007.  

A rating of 20 percent, and no higher, for service-connected 
status post fracture of the left medial and lateral malleoli 
is granted as of July 21, 2007.  

A rating in excess of 10 percent for service-connected 
degenerative arthritis of the left great toe is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


